Citation Nr: 0839541	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-18 627	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
meniscectomy of the right knee with degenerative joint 
disease.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
meniscectomy of the left knee with degenerative joint disease

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

5. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus. 

6. Whether new and material evidence has been presented to 
reopen the claim of service connection for basal cell 
carcinoma of the left cheek, claimed as skin cancer.  
7. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to herbicides.  

8. Entitlement to service connection for post-traumatic 
stress disorder.

9. Entitlement to service connection for a left wrist 
disability. 

10. Entitlement to disability compensation under 38 U.S.C. 
§ 1151 for residuals of a perforation of the right tympanic 
membrane.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1974 to 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2005 and in May 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 



REMAND

In the substantive appeal of May 2006, the veteran requested 
a hearing at the RO before a Veterans Law Judge.  

In the substantive appeal, perfecting the appeal of the claim 
of service connection for a left wrist disability, the 
veteran also requested a hearing at the RO before a Veterans 
Law Judge. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing either in person or via video conference in lieu of 
an in-person hearing, if he so chooses.  38 U.S.C.A. 
§ 7107(b); 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
Regional Office before a Veterans Law 
Judge. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

